Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-11, 13-20, 22-25, 27, 29 and 31 are all the pending claims.
2.	Claims 21 and 26 are canceled and Claims 1-6, 14, 22-25, 27, 29 and 31 are amended in the Response of 5/24/2022. 
3.	Claims 1-11, 13-20, 22-25, 27, 29 and 31 are the claims under examination.
4.	This Office Action is final.

Information Disclosure Statement
5.	The IDS’ of 5/3/2018, 6/13/2022 and 6/13/2022 have been considered and entered. The initialed and dated 1449 forms are attached.

Withdrawal of Objections
Claim Objections
6.	The objection to Claims 2, 29 and 31 because of informalities is maintained.
Applicants have amended each of the claims to include proper punctuation, i.e., a comma, after the phrase “claim 1”, “claim 1”, and “claim 5”, respectively.  

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	Applicants amendments to Claim 2 to clarify the amino acid is a sequence of the SEQ ID NO overcomes the rejection.

8.	The rejection of Claims 1-11, 13-27, 29 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
	a) The numerical reference for each of the sequences is deleted in generic Claim 1.
	b) The phrase “that specifically binds CD3 antigen” for Claims 3, 10-11, and 13-14 is deleted in generic Claim 3.

	c) The phrase “(b) a VL domain comprising another amino acid sequence” for Claims 5, 17-18, 20, 25-27 and 31 is deleted in generic Claim 5.

d) The limitation "the antibody human CD3 specific binding construct" in Claim 14 is amended to delete the reference to the antibody to comport with the antecedency in Claim 4.

e) The proper punctuation of Claim 23 overcomes the rejection.

Claim Rejections - 35 USC § 112, fourth paragraph
9.	The amendment of Claim 6 to recite “anti-human CD3 antibody” is found to comport with instant Claim 1.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
10.	The rejection of Claims 
a) Applicants allege compliance with the written description requirement that amended claims 1 and 3-5 to recite a non-naturally encoded amino acid substituted for various positions of the light chain or heavy chain, or VH domain or VL domain overcomes the rejection. 
Response to Arguments
To maintain the accuracy of the prosecution history, the outstanding rejection is based under 35 USC 112, first paragraph enablement and not written description.
b) Applicants allege claims 1 and 3-5 have been amended to recite a non naturally encoded amino acid substituted for various positions of the light chain or heavy chain, or VH domain or VL domain. Basis for these amendments can be found in the original claims and throughout the specification as originally filed, U.S. Patent Application No. 15/773,167, now U.S. PG. Pub. No. 2018/0319885 ("the Application"), at, for example, paragraphs [0061]-[0067].
Response to Arguments
(A) The amendment to the generic claims 1 and 3-5 to include the residue substitutions for the light and/or heavy chains of the anti-CD3 antibody/ binding molecule and are not limited to any combination thereof as between any given heavy chain, any given light chain or the combination of a heavy and light chains. Here is the case, where the specification does not support nor enable the extent of residue substitutions for the amended claims. 
Heavy chain substitutions
AS regards the substitution for position 114Ala, the specification teaches at [0064 and 0067] that a humanized SP34 heavy chain alone comprises the substitution absent any combination with other heavy chain substitutions or a light chain substitution.
As regards the substitution for position 115Ser, the specification teaches at [0064 and 0067] that a humanized SP34 heavy chain alone comprises the substitution absent any combination with other heavy chain substitutions or a light chain substitution.
As regards the substitution for position 129Lys, the specification teaches at [0063 and 0066] In some embodiments of the present invention the humanized SP34 antibody has a non-naturally encoded amino acid substituted for position 129Lys of the heavy chain. In some embodiments of the present invention the humanized SP34 antibody has a non-naturally encoded amino acid substituted for position 129Lys of the heavy chain and position 172Lys of the light chain. In some embodiments of the present invention the humanized SP34 antibody has a non-naturally encoded amino acid substituted for position 129Lys of the heavy chain and position 157Leu of the light chain. Accordingly, a humanized SP34 heavy chain alone comprises the 129Lys  substitution absent any combination with other heavy chain substitutions or with only a specific light chain substitution, e.g., 172Lys or 157Leu.
As regards the substitution for position 133Gly, the specification teaches at  [0064 and 0067] that a humanized SP34 heavy chain alone comprises the substitution absent any combination with other heavy chain substitutions or a light chain substitution.
As regards the substitution for position 160Thr, the specification teaches at  [0063 and 0065] that a humanized SP34 heavy chain alone comprises the substitution absent any combination with other heavy chain substitutions or a light chain substitution.
As regards the substitution for position 187Ser, the specification teaches at  [0064 and 0067] that a humanized SP34 heavy chain alone comprises the substitution absent any combination with other heavy chain substitutions or a light chain substitution.
As regards the substitution for position 191Thr, the specification teaches at  [0064 and 0067] that a humanized SP34 heavy chain alone comprises the substitution absent any combination with other heavy chain substitutions or a light chain substitution.
As regards the substitution for position 204Asn, the specification teaches at  [0064 and 0067] that a humanized SP34 heavy chain alone comprises the substitution absent any combination with other heavy chain substitutions or a light chain substitution.
As regards the substitution for position 204Asn, the specification teaches at  [0064 and 0067] that a humanized SP34 heavy chain alone comprises the substitution absent any combination with other heavy chain substitutions or a light chain substitution.
As regards the substitution for position 210Lys, the specification teaches at  [0064 and 0067] that a humanized SP34 heavy chain alone comprises the substitution absent any combination with other heavy chain substitutions or a light chain substitution.
Light chain substitutions
As regards the substitution for position 111Arg, the specification teaches at  [0064 and 0067] that a humanized SP34 light chain alone comprises the substitution absent any combination with other light chain substitutions or a heavy chain substitution.
As regards the substitution for position 115Ala, the specification teaches at  [0064 and 0067] that a humanized SP34 light chain alone comprises the substitution absent any combination with other light chain substitutions or a heavy chain substitution.
As regards the substitution for position 157Leu, the specification teaches at  [0063, 0065 and 0066] that a humanized SP34 light chain alone comprises the substitution absent any combination with other light chain substitutions or a heavy chain substitution [0063] or the humanized SP34 antibody has a non-naturally encoded amino acid substituted for position 129Lys of the heavy chain and position 157Leu of the light chain.
As regards the substitution for position172Lys, the specification teaches at  [0063, 0065 and 0066] that a humanized SP34 light chain alone comprises the substitution absent any combination with other light chain substitutions or a heavy chain substitution [0063] or the humanized SP34 antibody is conjugated to folate at position 129Lys of the heavy chain and position 172Lys of the light chain.
As regards the substitution for position 186Lys, the specification teaches at  [0064 and 0067] that a humanized SP34 light chain alone comprises the substitution absent any combination with other light chain substitutions or a heavy chain substitution.
As regards the substitution for position 191Lys, the specification teaches at  [0064 and 0067] that a humanized SP34 light chain alone comprises the substitution absent any combination with other light chain substitutions or a heavy chain substitution.
As regards the substitution for position 193Lys, the specification teaches at  [0064 and 0067] that a humanized SP34 light chain alone comprises the substitution absent any combination with other light chain substitutions or a heavy chain substitution.
As regards the substitution for position 204Leu, the specification teaches at  [0064 and 0067] that a humanized SP34 light chain alone comprises the substitution absent any combination with other light chain substitutions or a heavy chain substitution.

 (B) None of the amended generic claims indicate what the structural relationship of any one “non naturally encoded amino acid substitution” for either the heavy or light chains in generic Claims 1 and 3-5 are to the function or performance of the construct. It is not clear if the non naturally encoded amino acid substitution(s) taken alone would influence the overall affinity, specificity, half-life, homodimerization, heterodimerization, cytotoxicity (Claim 3), etc., or combinations thereof.
The specification teaches [0015] “This invention provides anti-CD3 antibodies and conjugates thereof to folate. In some embodiments, the novel anti-CD3 antibodies of the present invention comprise one or more non-naturally encoded amino acids” for the search terms <folate> and < non-naturally encoded amino acid> falling within the same paragraph.
Example 1 states in part in [00148] “the non-naturally encoded encoded [Applicant’s duplication of the term in the specification]1 amino acid is substituted at, but not limited to, one or more positions of anti-CD3 antibody” but does not articulate which of the incalculable amino acid substitutions should impart to the function of the anti-CD3 antibody. At least the abstract of disclosure guides the POSA to anticipate the residues are pertinent to conjugation sites for folate on the anti-CD3 antibodies. At least the title of the invention contemplates anti-CD3-folate conjugates. Closest to any suggestion that the residues targeted for substitution may have any bearing of conjugation to folate is found in dependent claims 8, 16 and 18 but nowhere does any claim mention a conjugate or conjugation relationship between the residue substitutions on the CD3 antibody to folate linkage or conjugation. Claims 8, 16 and 18 refer to the biologically active molecule, folate, being linked to the antibody with no reference to the amino acid substitutions:

    PNG
    media_image1.png
    124
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    127
    661
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    124
    645
    media_image3.png
    Greyscale


(C) As regards working embodiments, Example 5 reads as follows and with NO provision as to which two residues for the CD3 antibody are targeted for substitution:

    PNG
    media_image4.png
    257
    659
    media_image4.png
    Greyscale

Examples 12-15, 23, and 25-26 are an explanation of the in vitro and in vivo experimentation conducted by Applicants on a single example of a folate-conjugated anti-CD3 antibody and where those data are shown in Figures 1-4. Here again, and in depending from Examples 1 and 5, these working examples do not rectify the deficiencies insofar as identifying any degree of clarity which residues in the heavy and/or light chains of the antibody are substituted with the non-naturally encoded amino acid much less with what the non-naturally encoded amino acid is preferred for the folate conjugation. 
Claim 22 offers the only example of a species of non-natural amino acid that is contemplated for the invention. Lim et al (PTO 892 form) discusses non-naturally occurring amino acids (NNAAs) in the context of conjugation reactions with caveats as follows:

    PNG
    media_image5.png
    216
    351
    media_image5.png
    Greyscale

The breadth and scope of just any non-natural amino acid (NNAA) as claimed is an invitation to experiment with myriad substitutions that could work in some instances or not in others for the anti-CD3 construct in order to enable folate conjugation much less with the proviso that: (a) the substitution should not interfere with binding of either anti-CD3 antibody based on structural analysis of three dimensional structures, or the secondary, tertiary, or quaternary structure of anti-CD3 antibody, b) should not be affected by alanine or homolog scanning mutagenesis (c) should be surface exposed and exhibit minimal van der Waals or hydrogen bonding interactions with surrounding residues, (d) may be on one or more of the exposed faces of anti-CD3 antibody, (e) may be a site or sites of anti-CD3 antibody that are juxtaposed to a second anti-CD3 antibody, or other molecule or fragment thereof, (f) should be either deleted or variable in anti-CD3 antibody variants, (g) would result in conservative changes upon substitution with a non-naturally encoded amino acid, (h) may modulate the conformation of the anti-CD3 antibody itself or a dimer or multimer comprising one or more anti-CD3 antibody, by altering the flexibility or rigidity of the complete structure as desired, (i) could be found in either highly flexible regions or structurally rigid regions and (j) are found in complementarity determining regions (CDR) or not.
The working examples are of limited and incomplete disclosure of which embodiment for the instant claimed invention was actually tested. Accordingly, the POSA could not reproduce the claimed invention without undue experimentation based on the limited information provided by Applicants showing the critical structure/function correlation for the residue substitution(s) in the heavy and/or light chain, the non-natural amino acid used in the antibody heavy or light chain framework, and whether the conjugation of folate to just any non-natural amino acid substituted in the instant claimed residue positions was predictable in its outcome.
The rejection is maintained.

Conclusion
11.	No claims are allowed.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	The following references are pertinent to the claimed invention in their teaching of a combination of VH/VL Seq ID No:
SEQ ID NO 1 and SEQ ID NO 6: 20220041721 (Wuhan YZY Biopharma Co., Ltd.);
SEQ ID NO: 2 and SEQ ID NO: 6: 20210179734 (INVENRA INC.); and
SEQ ID NO: 3 and SEQ ID NO: 6: 20210179734 (INVENRA INC.).
14.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643